

115 HRES 596 IH: Commending the heroism and achievements of Team USA at the Invictus Games Toronto 2017.
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 596IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Gallego (for himself and Mr. Wenstrup) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommending the heroism and achievements of Team USA at the Invictus Games Toronto 2017.
	
 Whereas the Invictus Games were founded in 2014 as a Paralympic-style, multisport event in which wounded, injured, or sick military personnel and veterans take part in 12 adaptive sport competition categories;
 Whereas the Latin word invictus can be translated as unconquered or undefeated, and those words perfectly capture the indomitable spirit of America’s veterans; Whereas the Invictus Games use the power of sport to inspire recovery, support rehabilitation, and generate a wider understanding of, and respect for, those who bravely serve in uniform;
 Whereas the Invictus Games represent an invaluable opportunity for competition, comradery, and achievement for those who have sacrificed for our freedom;
 Whereas the Invictus Games serve as a testament to the strength, patriotism, and resilience of all of those who serve our country in uniform;
 Whereas the third annual Invictus Games were held in Toronto, Canada, from September 23 to September 30 of 2017;
 Whereas 550 wounded, ill, and injured veterans from 17 different countries competed in Toronto’s 2017 Games, making them the largest in the history of the event;
 Whereas 90 American service men and women proudly represented the United States of America at the 2017 Invictus Games;
 Whereas Team USA won over 130 medals, including over 40 gold medals, at the 2017 Invictus Games; and
 Whereas all the athletes competing in the Invictus Games are worthy of our respect and recognition: Now, therefore, be it
	
 That the House of Representatives— (1)commends the mission of the Invictus Games and supports their continued growth in the future;
 (2)honors the heroism of all those participating in the Invictus Games; and (3)celebrates the accomplishments of Team USA at the Invictus Games Toronto 2017.
			